July 1, 2009 DREYFUS VARIABLE INVESTMENT FUND -Appreciation Portfolio Supplement to Statement of Additional Information dated May 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the Appreciation Portfolios Statement of Additional Information entitled Management Arrangements - Expenses: As compensation for its services as the Appreciation Portfolios investment adviser, effective on or about August 3, 2009 (the Effective Date), Dreyfus Variable Investment Fund (the Company) has agreed to pay The Dreyfus Corporation a monthly investment advisory fee at the annual rate of .5325% of the value of the Appreciation Portfolios average daily net assets. As compensation for its services as the Appreciation Portfolios sub-investment adviser, effective on the Effective Date, the Company has agreed to pay Fayez Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the Appreciation Portfolios average daily net assets.
